DETAILED ACTION

This Office action is in response to Applicant’s amendment filed January 4, 2022.  Applicant has amended claims 1, 8, 9 and 13-17.  Currently, claims 1 and 7-17 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210128, 20210609 and 20210927.

The rejection of claims 1 and 7-17 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchiyama et al, US 2014/0290694, is maintained for the reasons of record.

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive.
Applicant argues that Uchiyama et al, US 2014/0290694, does not teach or suggest in general spray droplets comprising 0.5-1.5% by weight of a surfactant system, a perfume, and greater than 90% by weight of water, wherein the particle size distribution is such that a volume percent of spray droplets having a diameter from 10 microns to 100 microns is less than 25 percent, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Uchiyama et al clearly discloses a composition that contains 0.1-10% by weight of a surfactant (see paragraph 24), a perfume (see paragraphs 114-.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 27, 2022